Name: COMMISSION REGULATION (EC) No 162/95 of 31 January 1995 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural activity
 Date Published: nan

 No L 24/14 Official Journal of the European Communities 1 . 2. 95 COMMISSION REGULATION (EC) No 162/95 of 31 January 1995 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Commis ­ sion Regulation (EC) No 3496/93 (2), and in particular Article 5 (3) thereof, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (8), as last amended by Regulation (EEC) No 1069/93 (');Whereas, pursuant to Article 5 ( 1 ) of Regulation (EEC) No1117/78, when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78, when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas the guide price in the dried fodder sector was fixed by Council Regulation (EEC) No 1288/93 (3) and Commission Regulation (EC) No 538/94 (4) ; Whereas Council Regulation (EEC) No 2065/92 0, as amended by Regulation (EEC) No 1288/93, sets the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1994/95 marketing year at 70 % ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78, when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, pursuant to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (6), as last amended by Regulation (EEC) No 111 0/89 Q, the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possi ­ bilities excepting those which cannot be considered representative of the real market trend ; whereas offers Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed pursuant to Article 5 (2) of Regulation (EEC) No 1117/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78, the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; (') OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 17. (3) OJ No L 132, 29. 5. 1993, p. 1 . O OJ No L 68 , 11 . 3 . 1994, p. 20 . 0 OJ No L 215, 30. 7. 1992, p. 48. (6) OJ No L 171 , 28. 6. 1978, p. 1 . 0 OJ No L 118 , 29. 4. 1989, p. 1 . (8) OJ No L 179, 1 . 7. 1978 , p . 10 . 0 OJ No L 108, 1 . 5. 1993, p . 114. 1 . 2. 95 Official Journal of the European Communities No L 24/ 15 Whereas, given that the new arrangements referred to above are due to apply from 1 April 1995, the aid paid under the current arrangements for the period 1 April to 31 October 1995 should be fixed at zero ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in . the table annexed to this Regulation, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 ('), as last amended by Regulation (EC) No 1 50/95 (2), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (3), as last amended by Regula ­ tion (EC) No 157/95 (4) ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, when adopting the Decision on the reform of the common agricultural policy in 1992, the Council announced its intention of introducing new aid arrange ­ ments for the production of dried fodder based on aid fixed per tonne ; whereas, during the negotiations on the agricultural prices for the 1994/95 marketing year, this was confirmed and a proposal for a Regulation has been submitted to the Council providing for the establishment of a new organization of the market in the sector in ques ­ tion to take effect from 1 April 1995 based on fixed-rate aid per tonne for specified maximum quantities ; HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 108, 1 . 5. 1993, p. 106. (4) See page 1 of this Official Journal . No L 24/16 1 . L.Official Journal of the European Communities ANNEX to the Commission Regulation of 31 January 1995 fixing the rate of the aid for dried fodder Aid applicable from 1 February 1995 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Fodder otherwise dried Protein concentrates February 1995 74,287 44,486 Aid in case of advance fixing for the month of ; (ECU/tonne) March 1995 74,405 44,604 April 1 995 0,000 0,000 May 1995 0,000 0,000 June 1995 0,000 0,000 July 1995 0,000 0,000 August 1995 0,000 0,000 September 1995 0,000 0,000 October 1 995 0,000 0,000